  Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 1 of 15 PageID #:1



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

Goleather Jefferson,                     )
                                         )
                   Plaintiff             )
                                         )   No. ___________
                  -vs-                   )
                                         )   (Jury Demand)
City of Chicago, Ronald Watts,           )
Phillip Cline, Debra Kirby, Alvin        )
Jones, Manuel Leano, Kallatt             )
Mohammed, Douglas Nichols, Jr.,          )
and Elsworth J. Smith Jr.,               )
                                         )
                   Defendants            )
                                 COMPLAINT
        Plaintiff, by counsel, alleges as follows:

     1.       This is a civil action arising under 42 U.S.C. § 1983. The

jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1343 and

1367.

        I.   Parties
     2.       Plaintiff Goleather Jefferson is a resident of the Northern

District of Illinois.

     3.       Defendant City of Chicago is an Illinois municipal corporation.

     4.       Defendants Ronald Watts, Alvin Jones, Manuel Leano, Kallatt

Mohammed, Douglas Nichols, Jr., and Elsworth J. Smith Jr. (the

“individual officer defendants”) were at all relevant times acting under
  Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 2 of 15 PageID #:2



color of their offices as Chicago police officers. Plaintiff sues the individual

officer defendants in their individual capacities.

     5.        Defendant    Philip   Cline   was     at   all   relevant   times

Superintendent of the Chicago Police Department. Plaintiff sues Cline in

his individual capacity.

     6.        Defendant Debra Kirby was at all relevant times the

Assistant Deputy Superintendent of the Chicago Police Department,

acting as head of the Chicago Police Department Internal Affairs Division.

Plaintiff sues Kirby in her individual capacity.

      II.     Overview
     7.        Plaintiff Goleather Jefferson is one of many victims of the

criminal enterprise run by convicted felon and former Chicago Police

Sergeant Ronald Watts and his tactical team at the Ida B. Wells Homes in

the 2000’s.

     8.        As of the date of filing, fifty individuals who were framed by

the Watts Gang have had their convictions vacated by the Circuit Court of

Cook County.

     9.        Several of these other victims of the Watts Gang are currently

prosecuting federal lawsuits. Pursuant to an order of the Court’s

Executive Committee dated July 12, 2018, these cases have been




                                      -2-
  Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 3 of 15 PageID #:3



coordinated for pretrial proceedings with the lead case Baker v. City of

Chicago, 16-cv-8940.

     10.      The Executive Committee’s Order states that additional

cases, such as this one, filed with similar claims and the same defendants

shall be part of these coordinated pretrial proceedings.

     11.      The Watts Gang of officers engaged in robbery and extortion,

used excessive force, planted evidence, fabricated evidence, and

manufactured false charges.

     12.      High ranking officials within the Chicago Police Department

were aware of the Watts Gang’s criminal enterprise, but failed to take any

action to stop it.

     13.      The Chicago Police Department’s official policies or customs of

failing to discipline, supervise, and control its officers, as well as its a “code

of silence,” were a proximate cause of the Watts Gang’s criminal

enterprise.

     14.      Watts Gang officers arrested Jefferson without probable

cause, fabricated evidence against him, and framed him for drug

possession, a charge for which he served about six months.

     15.      Based on the powerful evidence that has become known about

the Watts Gang’s nearly decade-long criminal enterprise, the Circuit Court




                                       -3-
  Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 4 of 15 PageID #:4



of Cook County has vacated plaintiff's conviction and granted him a

certificate of innocence.

     16.     Goleather Jefferson brings this lawsuit to secure a remedy for

his illegal incarceration, which was caused by: the Watts Gang officers, the

failure of high-ranking officials within the Chicago Police Department to

stop the Watts Gang, the code of silence within the Chicago Police

Department, and the Chicago Police Department’s defective discipline

policy.

     III.   False Arrest and Illegal Prosecution of Plaintiff
     17.     On September 12, 2006, plaintiff was arrested by the

individual officer defendants in a common area of a building at the Ida B.

Wells Homes.

     18.     At the time of plaintiff’s arrest:

             a. None of the individual officer defendants had a warrant

                authorizing the arrest of plaintiff;

             b. None of the individual officer defendants believed that a

                warrant had been issued authorizing the arrest of plaintiff;

             c. None of the individual officer defendants had observed

                plaintiff commit any offense; and




                                      -4-
 Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 5 of 15 PageID #:5



              d. None of the individual officer defendants had received

                 information from any source that plaintiff had committed

                 an offense.

     19.      After arresting plaintiff, the individual officer defendants

conspired, confederated, and agreed to fabricate a false story in an attempt

to justify the unlawful arrest, to cover-up their wrongdoing, and to cause

plaintiff to be wrongfully detained and prosecuted.

     20.      The false story fabricated by the individual officer defendants

included their false claim that *they had arrested plaintiff after seeing him

holding United States currency in one hand and four bags of drugs in the

other hand.

     21.      The acts of the individual officer defendants in furtherance of

their scheme to frame plaintiff included the following:

              a. One or more of the individual officer defendants prepared

                 police reports containing the false story, and each of the

                 other individual officer defendants failed to intervene to

                 prevent the violation of plaintiff’s rights;

              b. One or more of the individual officer defendants attested

                 through the official police reports that they witnessed the

                 false story, and each of the other individual officer




                                       -5-
 Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 6 of 15 PageID #:6



                defendants failed to intervene to prevent the violation of

                plaintiff’s rights;

            c. Defendant Watts formally approved one or more of the

                official police reports, knowing that they contained the

                false story; and

            d. One or more of           the individual     officer defendants

                communicated the false story to prosecutors, and each of

                the other individual officer defendants failed to intervene

                to prevent the violation of plaintiff’s rights.

     22.    The wrongful acts of the individual officer defendants were

performed with knowledge that the acts would cause plaintiff to be

wrongfully held in custody and falsely prosecuted for an offense that had

never occurred.

     23.    Plaintiff was charged with a drug offense because of the

wrongful acts of the individual officer defendants.

     24.    Plaintiff knew that proving that the individual officer

defendants had concocted the charges against him would not be possible.

     25.    Accordingly, even though he was innocent, plaintiff, pleaded

guilty to one charge of drug possession on October 30, 2006, and received a

sentence of twenty four months probation. Plaintiff later violated his




                                      -6-
 Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 7 of 15 PageID #:7



probation and was sentenced to one year of imprisonment on January 11,

2008.

        26.    Plaintiff was deprived of liberty during his incarceration

because of the above-described wrongful acts of the individual officer

defendants.

        27.    Plaintiff was continuously in custody from his arrest on

September 12, 2006 until he was sentenced to probation on October 30,

2006.

        28.    Plaintiff served additional time in custody before he received

his one-year prison sentence on January 11, 2008, for which he was

confined in the Illinois Department of Corrections from January 14, 2008

until he paroled out on March 17, 2008.

        IV.   Plaintiff’s Exoneration
        29.    Plaintiff challenged his conviction after he learned that federal

prosecutors and lawyers for other wrongfully convicted individuals had

discovered the Watts Gang’s criminal enterprise.

        30.    On September 24, 2018, the Circuit Court of Cook County

granted the State’s motion to set aside plaintiff’s conviction; immediately

thereafter, the Court granted the State’s request to nolle prosequi the

case.




                                        -7-
  Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 8 of 15 PageID #:8



     31.     On November 2, 2008, the Circuit Court of Cook County

granted plaintiff a certificate of innocence.

     V.     Plaintiff’s Arrest and Prosecution Were Part of a Long-
            Running Pattern Known to High Ranking Officials within the
            Chicago Police Department
     32.     Before the Watts Gang engineered plaintiff’s above-described

wrongful    arrest,   detention,   and   prosecution,   the   Chicago     Police

Department had received numerous civilian complaints that defendant

Watts and the Watts Gang were engaging in robbery, extortion, the use of

excessive    force,   planting     evidence,    fabricating   evidence,     and

manufacturing false charges against persons at the Ida B. Wells Homes.

     33.     Criminal investigators corroborated these civilian complaints

with information they obtained from multiple cooperating witnesses.

     34.     Before the Watts Gang engineered plaintiff’s above-described

wrongful arrest, detention, and prosecution, defendants Cline and Kirby

knew about the above-described credible allegations of serious wrongdoing

by Watts and the Watts Gang and knew that criminal investigators had

corroborated these allegations.

     35.     Defendants Cline and Kirby also knew, before the Watts Gang

engineered plaintiff’s above-described wrongful arrest, detention, and

prosecution, that, absent intervention by the Chicago Police Department,

Watts and his gang would continue to engage in robbery and extortion, use


                                      -8-
 Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 9 of 15 PageID #:9



excessive force, plant evidence, fabricate evidence, and manufacture false

charges.

     36.     The Internal Affairs Division of the Chicago Police knew

about the lawlessness of Watts and his gang by 2004.

     37.     Defendants Cline and Kirby had the power and the

opportunity to prevent Watts and his gang from continuing to engage in

the above-described wrongdoing.

     38.     Defendants Cline and Kirby deliberately chose to turn a blind

eye to the pattern of wrongdoing by Watts and his gang.

     39.     As a direct and proximate result of the deliberate indifference

of defendants Cline and Kirby, Watts and his gang continued to engage in

robbery and extortion, use excessive force, plant evidence, fabricate

evidence, and manufacture false charges against persons at the Ida B.

Wells Homes, including but not limited to the wrongful arrest, detention,

and prosecution of plaintiff, as described above.

    VI.    Official Policies and Customs of the Chicago Police
           Department Were the Moving Force behind the Defendants’
           Misconduct
     40.     At all relevant times, the Chicago Police Department

maintained official policies and customs that facilitated and condoned the

Defendants’ misconduct.




                                     -9-
Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 10 of 15 PageID #:10



              A. Failure to Discipline
     41.      At all relevant times, the Chicago Police Department

maintained a policy or custom of failing to discipline, supervise, and control

its officers. By maintaining this policy or custom, the City caused its

officers to believe that they could engage in misconduct with impunity

because their actions would never be thoroughly scrutinized.

     42.      Before plaintiff’s arrest, policymakers for the City of Chicago

knew that the Chicago Police Department’s policies or customs for

disciplining, supervising, and controlling its officers were inadequate and

caused police misconduct.

     43.      Despite their knowledge of the City’s failed policies and

customs for disciplining, supervising, and controlling its officers, the

policymakers failed to take action to remedy these problems.

     44.      Before the Watts Gang engineered plaintiff’s above-described

wrongful arrest, detention, and prosecution, the individual officer

defendants had been the subject of numerous formal complaints of official

misconduct.

     45.      As a direct and proximate result of the Chicago Police

Department’s inadequate policies or customs for disciplining, supervising,

and controlling its officers and the policymakers’ failure to address these

problems, Watts and his gang continued to engage in robbery and


                                     -10-
Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 11 of 15 PageID #:11



extortion, use excessive force, plant evidence, fabricate evidence, and

manufacture false charges against persons at the Ida B. Wells Homes,

including but not limited to the wrongful arrest, detention, and prosecution

of plaintiff, as described above.

             B. Code of Silence
     46.     At all relevant times, the Chicago Police Department

maintained a “code of silence” that required police officers to remain silent

about police misconduct. An officer who violated the code of silence would

be severely penalized by the Department.

     47.     At all relevant times, police officers were trained at the

Chicago Police Academy not to break the code of silence. Officers were

instructed that “Blue is Blue. You stick together. If something occurs on

the street that you don’t think is proper, you go with the flow. And after

that situation, if you have an issue with that officer or what happened, you

can confront them. If you don’t feel comfortable working with them

anymore, you can go to the watch commander and request a new partner.

But you never break the code of silence.”

     48.     This “code of silence” facilitated, encouraged, and enabled the

individual officer defendants to engage in egregious misconduct for many

years, knowing that their fellow officers would cover for them and help

conceal their widespread wrongdoing.


                                    -11-
Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 12 of 15 PageID #:12



     49.    Consistent with this “code of silence,” the few people within

the Chicago Police Department who stood up to Watts and his gang or who

attempted to report their misconduct were either ignored or punished, and

the Watts Gang was thereby able to engage in misconduct with impunity.

     50.    Watts and his gang are not the first Chicago police officers

whom the City of Chicago allowed to abuse citizens with impunity while

the City turned a blind eye.

     51.    One example of this widespread practice is Chicago police

officer Jerome Finnigan, who was convicted and sentenced on federal

criminal charges in 2011. One of the charges against Finnigan involved his

attempt to hire a hitman to kill a police officer whom Finnigan believed

would be a witness against him.

     52.    Finnigan was part of a group of officers in the Defendant

City’s Special Operations Section who carried out robberies, home

invasions, unlawful searches and seizures, and other crimes.

     53.    Finnigan and his crew engaged in their misconduct at around

the same time that plaintiff was subjected to the abuses described above.

     54.    Finnigan, like the defendants in this case, had been the

subject of many formal complaints of misconduct.




                                   -12-
Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 13 of 15 PageID #:13



     55.     Finnigan revealed at his criminal sentencing hearing in 2011,

“You know, my bosses knew what I was doing out there, and it went on

and on. And this wasn’t the exception to the rule. This was the rule.”

     56.     Defendants Watts and Mohammed were criminally charged in

federal court in February 2012 after shaking down a federal informant

they believed was a drug dealer.

     57.     Defendant Mohammed pleaded guilty in 2012.

     58.     Defendant Watts pleaded guilty in 2013.

     59.     In the case of Obrycka v. City of Chicago et al., No. 07-cv-2372

(N.D. Ill.), a federal jury found that as of February 2007, “the City [of

Chicago] had a widespread custom and/or practice of failing to investigate

and/or discipline its officers and/or code of silence.”

     60.     In   December      2015,     Chicago   Mayor   Rahm   Emanuel

acknowledged the continued existence of the code of silence within the

Chicago Police Department; Emanuel, speaking in his capacity as Mayor,

admitted that the code of silence leads to a culture where extreme acts of

abuse are tolerated.

     61.     In April 2016, the City’s Police Accountability Task Force

found that the code of silence “is institutionalized and reinforced by CPD




                                        -13-
Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 14 of 15 PageID #:14



rules and policies that are also baked into the labor agreements between

the various police unions and the City.”

     62.    In an official government report issued in January 2017, the

United States Department of Justice found that “a code of silence exists,

and officers and community members know it.”

     63.    The same code of silence in place during the time period at

issue in the Obrycka case and recognized by the Mayor, the Task Force,

and the Department of Justice was also in place when plaintiff suffered the

wrongful arrest, detention, and prosecution described above.

     64.    As a direct and proximate result of the City’s code of silence,

Watts and his gang continued to engage in robbery and extortion, use

excessive force, plant evidence, fabricate evidence, and manufacture false

charges against persons at the Ida B. Wells Homes, including but not

limited to the wrongful arrest, detention, and prosecution of plaintiff, as

described above.

    VII.   Claims
     65.    As a result of the foregoing, all of the defendants caused

plaintiff to be deprived of rights secured by the Fourth and Fourteenth

Amendments.




                                    -14-
Case: 1:18-cv-08182 Document #: 1 Filed: 12/13/18 Page 15 of 15 PageID #:15



     66.      As a supplemental state law claim against defendant City of

Chicago only: as a result of the foregoing, plaintiff was subjected to a

malicious prosecution under Illinois law.

     67.      Plaintiff hereby demands trial by jury.

      WHEREFORE plaintiff requests that appropriate compensatory

and punitive damages be awarded against the individual defendants and

that appropriate compensatory damages only be awarded against

defendant City of Chicago, and that the Court award fees and costs against

defendants.

                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       ARDC No. 6292818
                                       Kenneth N. Flaxman
                                       KENNETH N. FLAXMAN P.C.
                                       200 S Michigan Ave, Ste 201
                                       Chicago, IL 60604
                                       (312) 427-3200
                                       jaf@kenlaw.com
                                       attorneys for plaintiff




                                     -15-
